            Case 4:20-cv-01160-JM Document 3 Filed 10/05/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

EVON N. HUGHES                                                              PLAINTIFF

V.                                     4:20CV001160 JM

DAVID LEE RUSSELL,
ERIC EVANS, AND SHARON
MARIE PROPERTIES LLC                                                        DEFENDANTS


                                             ORDER

       Pending before this Court is the Plaintiff=s Motion to Proceed In Forma Pauperis. The

motion (Docket #1) is hereby GRANTED. The applicant may proceed without prepayment of

fees and costs or security therefor.

       Plaintiff has not provided a mailing address for any of the Defendants named in the

Complaint. In order for the Clerk of the Court to prepare the summonses and United States

Marshal serve them, those addresses must be furnished by the Plaintiff. Once Plaintiff has

supplied the addresses, the Clerk is directed to prepare the summonses and the United States

Marshal for the Eastern District of Arkansas is directed to serve the summons and complaint on

Defendants in this action without prepayment of costs. The Marshal shall serve the summons

pursuant to the provisions of Rule 4 of the Federal Rules of Civil Procedure.

       Plaintiff=s Motion for Leave to Proceed IFP (Docket #1) is GRANTED. Plaintiff is

directed to file the mailing addresses of each of the Defendants listed in the Complaint.

       IT IS SO ORDERED this 5th day of October, 2020.



                                                     _________________________________
                                                     UNITED STATES DISTRICT JUDGE
